Citation Nr: 0108078	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  97-24 027A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
cervical strain.

2.  Entitlement to a rating in excess of 10 percent for 
headaches with dizziness due to head trauma.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered in December 1996 and in 
April 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  


REMAND

The veteran seeks increased ratings for his service-connected 
cervical strain and for his service-connected headaches with 
dizziness due to head trauma.  In regard to those claims, he 
has been examined by VA on several occasions.  However, the 
complete reports of the examinations performed in July 1996 
and in January 1997 have not been associated with the claims 
folder.  In May and July 1999, the veteran's representative 
noted specifically that page 1 of the July 1996 examination 
was missing.  He also noted that page 2 of the January 1997 
examination ended with the words "Nasal examination showed" 
but did not report what, in fact, was shown.  

In a deferred rating decision, dated in December 1996, the RO 
noted the foregoing omissions and indicated that requests had 
been made for the missing material.  It is unclear what the 
response was to those requests; however, the missing material 
has yet to be associated with the claims folder.  
Parenthetically, it should be noted that on the deferred 
rating action, it was indicated that page 1 of the July 1996 
examination had been found.  

During the VA neurologic examination in January 1997, the VA 
examiner noted that the veteran had visual problems, impaired 
hearing, positional symptoms, and inner ear dysfunction, as 
well as headaches and dizziness, as a result of his service-
connected head trauma.  He also noted a possible chronic leak 
of cerebrospinal fluid.  The veteran has not had ear or eye 
examinations to evaluate any residuals of his head trauma.  
During a VA orthopedic examination in February 1998, the 
examiner did not detect any leak of cerebrospinal fluid but 
had no definite answer for the RO's question on that.  In 
March 2000, the veteran had a VA neurologic consultation; 
however, it did not address the possible leak of 
cerebrospinal fluid.

During the veteran's VA examination in January 1997, it was 
noted that due to worsening positional symptoms, the veteran 
was unable to maintain a job.  During the February 1998 VA 
examination, it was noted that he worked or had worked for 
the postal service in Hannah City, Illinois.  In March 2000, 
the neurologic consultant noted that the veteran was a nurse 
in physical therapy.  His reported work problems have not 
been documented.

Finally, the Board notes that there was a recent change in 
the law which was very significant.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, that law eliminated the concept of a well-
grounded claim, redefined the obligations of the VA with 
respect to the duty to assist, and superceded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
change in the law was applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to increased ratings for 
cervical strain and for headaches with 
dizziness due to head trauma.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  The RO 
should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

2.  The RO should make another request 
for the first page of the report of the 
VA orthopedic examination performed in 
July 1996.  The RO should also request a 
complete report of the January 1997 VA 
neurologic examination.  If those pages 
are unavailable, that fact should be 
noted in writing and associated with the 
claims folder.  

3.  The RO should contact the veteran and 
request that he provide a history of his 
employment since service, including, but 
not limited to, the name and address of 
his present employer and of any former 
employers.  In particular, he should 
report the name and address of the 
employer for whom he works or worked as a 
nurse in physical therapy and the address 
where he worked for the Postal Service in 
Hannah City, Illinois.  After acquiring 
all necessary authorization from the 
veteran, the RO should contact the 
veteran's employer and any former 
employers and request copies of all 
documents associated with time lost or 
other job-related difficulty associated 
with the veteran's service-connected 
cervical spine disorder and/or headaches 
with dizziness due to head trauma.  Such 
documents should include, but are not 
limited to, records associated with any 
termination of the veteran's employment; 
medical records; attendance records; job 
descriptions; duty limitations; job 
changes; reports of disciplinary action; 
counseling statements; customer letters; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of state and/or 
union involvement.  If the 
employer/former employer does not have 
such documents, the RO should request 
that the employer/former employer provide 
a statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

4.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for an ear examination, an eye 
examination, and a neurologic examination 
to determine the nature and extent of any 
residuals of his service-connected head 
trauma.  All indicated tests and studies 
should be performed, including, but not 
limited to, audiometric testing.  The 
neurologic examiner should also evaluate 
the veteran for a possible leak of 
cerebrospinal fluid.  Any indicated 
consultations should also be scheduled.  
The claims folder must be made available 
to each examiner for review.  The 
rationale for all opinions must be set 
forth.

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement 
for increased ratings for his service-
connected cervical strain and for his 
service-connected headaches with 
dizziness due to head trauma.  In so 
doing, the RO must also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is notified.  It must be emphasized, 

however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




